        Case 2:13-cr-20402-RHC-LJM ECF No. 62, PageID.233 Filed 09/10/21 Page 1 of 1
 MIE 1A                               Order of the Court to Continue Supervision
 Revised 08\18
                                       UNITED STATES DISTRICT COURT
                                                     for the
                                           Eastern District of Michigan


 UNITED STATES OF AMERICA

                  v.

 GOSSMAN, Sean Paul                                                    Crim. No.: 13-CR-20402-01


On 05/29/2020, the Court authorized the issuance of a supervised release warrant based upon a violation petition
citing violations of supervision. The issues of the violations were heard in Court on 09/08/2021, and the Court
made the following findings:
  X    Guilty of violating conditions of supervision. The following special conditions of supervision are added.

“You must take all mental health medications that are prescribed by your treating physician in the manner and
dosage prescribed.”
“You must reside in a Residential Reentry Center (RRC) for 180 days. You must follow the rules and regulations
of the center. Subsistence is waived.”


                                                                 Respectfully submitted,


                                                                 s/Corey D. Elder
                                                                 Senior U.S. Probation Officer


                                            ORDER OF THE COURT

                 Pursuant to the above, it is ordered that supervision is continued with the addition of
                 these special conditions pending sentencing on the violation. All conditions imposed
                 at the time of original sentencing, along with any subsequent modifications to those
                 conditions, remain in effect.

                       Dated this 10th Day of September , 2021.



                                                                 s/Robert H. Cleland
                                                                 Robert H. Cleland
                                                                 United States District Judge
